Citation Nr: 0424172	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  97-06 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or on account of being 
housebound.


REPRESENTATIVE

Eastern Paralyzed Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, his son, and a therapist


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or on account of being housebound.  The Board 
remanded the claim for further development in June 2000 and 
May 2003.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are post-
traumatic stress disorder (PTSD), rated 100 percent 
disabling; and a laceration scar of the scalp, a laceration 
scar of the left index finger, chondromalacia of the right 
knee, and chondromalacia of the left knee, each rated as 
noncompensable.

2.  The veteran's non-service-connected paraplegia due to 
nonservice connected spinal stenosis causes the loss of use 
of his legs, and renders the appellant so helpless as to be 
in need of regular aid and attendance.

3.  The veteran's service-connected disabilities alone do not 
necessitate the care or assistance of another person on a 
regular basis to attend to the activities of daily living and 
to protect him from the hazards or dangers of his daily 
environment or substantially confine him to his dwelling or 
immediate premises.  The veteran is not in a nursing home due 
to service-connected disorders. 


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
on account of need for aid and attendance or by reason of 
being housebound due to service connected disorders have not 
been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.350, 3.351, 3.352 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

First, the law and regulations include a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In this case, a July 2001 
letter notified the veteran of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
notified him that ultimately he was responsible for giving VA 
the evidence to support his claims, and notified him that VA 
would obtain all relevant evidence in the custody of any VA 
facility he identified.  An April 2002 statement of the case 
notified the veteran of the evidence that was still needed to 
substantiate the claims.  Under the facts of this particular 
case, the Board finds that the duty to notify the veteran of 
the necessary evidence and of his responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this regard, on a number of occasions 
throughout the appeal the veteran was advised by VA that if 
there was any information or evidence he considered relevant 
to his claim he should notify VA so that it could help him by 
getting that evidence.  A review of the record on appeal 
shows that the veteran filed or the RO obtained all service 
medical records, as well as all relevant post-service medical 
records including records from the Social Security 
Administration (SSA) in connection with his February 1990 
grant of disability benefits.  VA also afforded the veteran 
several VA examinations in connection with his claim.  

As to the veteran not being provided another VA examination 
after the June 2001 grant of service connection for 
chondromalacia of the knees, the record on appeal does not 
show, nor does the appellant argue, that chondromalacia 
played any role in his need for aid and attendance.  
Therefore, given the existing record, which includes both a 
May 2003 Aid and Attendance examination report opining that 
the veteran's need for aid and attendance was solely caused 
by his non service connected paraplegia due to non service 
connected spinal stenosis, and the April 2004 VA examination 
which opined that chondromalacia did not cause any problems 
because of the paraplegia, another examination is not needed.  

As to any outstanding records of his on file with the SSA, 
the February 1990 SSA decision found in the record 
specifically reported that his award was due to his non-
service connected back disorder.  A review of the record on 
appeal does not show, nor does the veteran argue, that the 
records on file with the SSA are "relevant" to his current 
claims.  Additionally, as reported above, the record on 
appeal contains voluminous medical records, including service 
medical records, all identified post-service medical records, 
and numerous VA examination reports which pre and post-date 
the date of receipt of the SSA benefits.  These contain 
relevant medical opinions regarding the veteran's entitlement 
to special monthly compensation since the November 1998 
filing of the claim at issue.  Therefore, the Board finds 
that additional delay to attempt to obtain these SSA records 
is not required.  See, e.g., Counts v. Brown, 
6 Vet. App. 473, 476 (1994), citing Godwin v. Derwinski, 
1 Vet. App. 419, 425 (1991) (noting that the "duty to assist 
is not unlimited" and that "the duty to develop pertinent 
facts applies to 'all relevant facts.'") (citation 
omitted)); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
("'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim . . . [and] 
this duty is limited to specifically identified documents 
that by their description would be facially relevant and 
material to the claim"); cf. Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Accordingly, the Board finds that all available and 
identified medical records have been obtained.  The Board 
also finds that VA has met its duty in notifying the 
appellant of which records were not obtainable because they 
did not exist, or were otherwise not available, or were not 
relevant to the claims before the Board.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Thus, VA's duty to assist has 
been fulfilled. 

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Finally, the record is remarkable for absence of any evidence 
of harm to the veteran because VA failed to provide an 
adequate VCAA notice until after the appealed from rating 
decision.  Cf. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this respect, a review of the record on appeal 
shows the veteran was given numerous opportunities to submit 
evidence after the RO notified him what evidence was 
necessary to substantiate his claim, and the record shows 
that the appellant filed and/or the RO obtained additional 
records.  Hence, the Board finds that the appellant was not 
prejudiced by VA's failure to issue the VCAA letter until 
after the rating decision.

The Merits

The veteran contends that his service connected disabilities 
render him helplessness or so nearly helpless so as to 
require the regular aid and attendance of another person.  It 
is also requested that the veteran be afforded the benefit of 
the doubt.

The record shows that the veteran is rated as 100 percent 
disabled due to PTSD.  He has been assigned noncompensable 
ratings for a scalp laceration scar, a laceration scar of the 
left index finger, chondromalacia of the right knee, and 
chondromalacia of the left knee, status post medial 
menisectomy.  The combined service connected rating is 100 
percent. 

As noted in June 2000, the undersigned finds it peculiar that 
service connection for PTSD was granted despite the fact that 
the veteran did not serve in Vietnam, despite the fact that 
he did not serve in combat, and despite the fact that there 
is no official documentation verifying the claimed loss of a 
F4 Phantom crew member due to enemy anti-aircraft fire.  
Rather, service connection for PTSD appears to have been 
granted solely on the appellant's own story and that of one 
self described lay witness.

Aid and Attendance Claim

A veteran who, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both feet, 
one hand and one foot, or is blind in both eyes, with 5/200 
visual acuity or less or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance under 
criteria set forth in 38 C.F.R. § 3.352(a) shall receive the 
provided level of compensation.  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b) (2003).

Under the provisions of 38 C.F.R. § 3.352(a) the criteria to 
establish a factual need for aid and attendance include the 
inability of the veteran to dress or undress himself; to keep 
himself ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability to feed himself; 
inability to attend to the wants of nature; or incapacity 
that requires assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his daily 
environment.  

An individual who is bedridden meets the criteria for aid and 
attendance.  The regulation provides that being "bedridden" 
means that the condition which, through its essential 
character, actually requires that the claimant remain in bed.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (2003).  

With the above criteria in mind, the record shows that the 
veteran, at his most recent VA examinations, was diagnosed 
with PTSD, chondromalacia of the knees, spinal stenosis, and 
paraplegia.  See VA examinations dated in October 1997, April 
2001, and April 2004; VA Aid and Attendance examination 
reports dated in May 2001 and May 2003; Social Survey dated 
in October 1997.  Likewise, treatment records show his 
complaints, diagnoses, and/or treatment for PTSD, spinal 
stenosis, and/or paraplegia.  Additionally, the record 
contains October 1996 hearing testimony from the veteran and 
his wife, as well as a representative's written statements to 
the RO which allege that PTSD leads to drinking and suicidal 
ideation, which in turn prevent the appellant from dressing 
himself, making his own food, bathing, cleaning the house, or 
using the bathroom without help.

The Board finds that the record on appeal shows that the 
veteran has significant physical disorders, including the 
loss of use of his feet and the need for the assistance of 
another person on a regular basis to attend to the activities 
of daily living and to protect him from the hazard or dangers 
of his daily environment.  Notably, however, the record shows 
that these are due to his non-service connected paraplegia 
caused by spinal stenosis. 

Specifically, in October 1997 a VA examiner reported that the 
veteran was in a wheelchair.  The appellant claimed that he 
was unable to get up from the wheelchair, that he had 
difficulty taking care of his personal needs, and the 
examiner opined that he seemed to be in pain.  Following a 
mental status examination which diagnosed PTSD, a Global 
Assessment of Functioning (GAF) score of 40 was assigned.  
The veteran was judged to be very suicidal and to have 
previously attempted suicide on three prior occasions.  The 
appellant had "a lot" of difficulty with reality testing, 
his speech was illogical and strange, he was depressed, and 
he had memory impairment.  

At the April 2001 VA PTSD examination the examiner reported 
that the veteran reported that he had had his own wheelchair 
since 1992, and had had aides come to his home for three 
hours every day to help him dress and groom since 1995.  
Reportedly, a therapist held PTSD group meetings at the 
appellant's home because the claimant "[could] not get out 
of the home very easily."  The examiner opined that the 
veteran "continue[d] to need assistance for his activities 
of daily living . . . [as a] . . . result of both his 
physical and emotional problems."  His PTSD was 
characterized as severe, warranting a GAF score of 38.  
Psychic numbing and a depressed affect played a role in the 
appellant being isolated in his home for the past 20 years.  
The examiner opined that the veteran's inability to leave his 
home was more related to his emotional problems than other 
factors.

At a May 2001 Aid and Attendance examination, it was reported 
that the veteran had some difficulty with certain hazards of 
his daily environment, such as cooking and handling sharp 
objects, because of the gross tremors he occasionally 
develops in his upper extremities.  During a typical day an 
aide cooked breakfast and bathed the appellant.  A VA 
psychiatrist reportedly saw him at home once a week.  The 
veteran reportedly had a neurogenic bladder with a cystestomy 
for use with a catheter.  The veteran was judged to need help 
to dress, bathe, and cook.

A May 2003 Aid and Attendance examiner reported that the 
veteran was unable to dress, prepare his food, use the 
bathroom, perform household tasks, or walk without help.  The 
examiner opined that the veteran required the "daily 
personal health care services of a skilled provider."

Likewise, at the April 2004 VA examination, the veteran 
reported that he was able, with an aide, to fulfill 
activities of daily living.  As to his service-connected 
chondromalacia, it was opined that he had had no adverse 
symptomatology associated with his knees since he developed 
paraplegia in 1989.

Despite the foregoing, it is well to note that the veteran 
drove himself to the May 2001 Aid and Attendance examination 
in a specially adapted van.  He was able to shave with an 
electric razor, and feed himself.  Likewise, at both the May 
2001 and May 2003 Aid and Attendance examinations the veteran 
did not require an attendant to report for the examinations, 
he was not hospitalized, and he was not permanently 
bedridden.  The May 2001 Aid and Attendance examiner reported 
that the veteran used electric lifts to get in and out of bed 
to his wheelchair, toilet, and bathtub.  The veteran could 
get around the home in his wheelchair, he sometimes left the 
home in his van, and he came to VA for monthly group 
sessions.  Furthermore, the May 2003 Aid and Attendance 
examiner, after a review of the record on appeal and an 
examination of the veteran, opined that:

The veteran [has] bilateral paraplegia 
due to spinal stenosis.  This is not 
related to his service-connected disease.  
His post-traumatic stress disorder, scar 
laceration of left index finger, and scar 
laceration of scalp are unrelated to his 
current problems for which he needs aid 
and attendance.  [Emphasis Added].

The Board finds that the evidence does not suggest, nor has 
it been argued, that the veteran has any visual impairment.  
See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b) (2003).  
Moreover, while VA examiners reported that the veteran has 
loss of use of his feet (i.e., he cannot walk) as well as 
problems using his upper extremities due to tremors, these 
problems have been attributable to his non-service connected 
paraplegia due to spinal stenosis.  Id.  As to a factual need 
for aid and attendance his service connected disabilities, 
acting alone, do not prevent him from performing the basic 
functions of self care without assistance.  They do not 
render him so helpless as to be unable to protect himself 
from the hazards incident to his daily environment.  They do 
not cause him to require the assistance of another person 
when walking.  Finally, his service connected disorders alone 
do not require special prosthetic or orthopedic appliances 
that require assistance to make adjustments.  While PTSD has 
played a role in the veteran's isolation for the last 20 
years (see April 2001 VA PTSD examination), the problems the 
veteran developed in needing assistance for his daily needs 
as defined by 38 C.F.R. § 3.352(a) are caused by his non-
service connected paraplegia due to spinal stenosis.  

As to being bedridden, the evidence does not suggest, nor has 
it been argued, that the veteran is bedridden due to service-
connected disabilities alone.  Indeed, the April 2001 VA PTSD 
examiner reported that the veteran went hunting in the past 
year, the May 2001 Aid and Attendance examiner reported that 
the appellant drove himself to the examination in a specially 
adapted van, both the May 2001 and May 2003 Aid and 
Attendance examiners reported that he did not require an 
attendant to report for the examinations, and he never has 
been shown to be permanently bedridden due to his service 
connected disorders alone.

Based upon the above observations, the Board concludes that 
the veteran does not require care or assistance on a regular 
basis due to service connected disabilities, either with the 
activities of daily living or to protect himself from hazards 
or dangers incident to his daily environment.  

Housebound Claim

As to the housebound claim, if the veteran does not qualify 
for increased benefits for aid and attendance, increased 
compensation benefits may still be payable if has a single 
permanent disability rated 100 percent disabling, and has 
either additional service-connected disability or 
disabilities independently ratable at 60 percent or more or 
is permanently housebound by reason of service-connected 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.351(d) (2003).

The "permanently housebound" requirement is met when the 
veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  Id.

Initially, the Board notes that, while the veteran has a 
disability that is totally disabling (PTSD rated as 100 
percent disabling) he does not have another service-connected 
disability that is 60 percent disabling.  In fact, all other 
service connected disabilities are rated as non compensable.  
Accordingly, the veteran may only meet the criteria for 
special monthly compensation on account of his being 
housebound if he is "permanently housebound" by reason of 
disability or disabilities.  See 38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.351(d).

Next, even assuming arguendo that some of the service 
connected disabilities will continue throughout his lifetime, 
the evidence does not suggest, nor has it been argued, that 
the veteran is institutionalized.  Moreover, the record is 
negative for findings that the veteran is confined to his 
dwelling and the immediate premises and that such confinement 
is reasonably certain to continue throughout his lifetime.  
Indeed, the evidence as seen at the most recent VA 
examinations establishes just the contrary.  

As reported above, the May 2001 Aid and Attendance examiner 
reported that the veteran drove himself to the examination in 
a specially adapted van.  Likewise, at both the May 2001 and 
May 2003 Aid and Attendance examinations, it was reported 
that the veteran did not require an attendant to report for 
the examinations.  This observation leads the Board to 
conclude that it is more likely than not that he is able to 
leave his home and travel by himself to examinations.  
Indeed, the May 2001 Aid and Attendance examiner reported 
that the veteran sometimes left home in his van and came to 
VA for monthly group sessions.  While the April 2001 VA PTSD 
examiner reported that PTSD played a role in the veteran's 
isolation, he also reported that the appellant went hunting 
in the past year.  This observation leads the Board to 
conclude that it is more likely than not that the veteran is 
not "permanently housebound" as defined by 38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.351(d).


Conclusion

In reaching the above conclusions, the Board has not 
overlooked the October 1996 personal hearing testimony or the 
written statements to the RO regarding the appellant's need 
for assistance on an ongoing basis due to the severity of his 
disabilities.  The Board recognizes that lay persons are 
competent to describe visible symptoms or manifestations of a 
disease or disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay witnesses are competent 
to describe painful experiences and symptoms that result 
therefrom).  Nevertheless, neither the veteran, his wife, his 
son, nor his former representative has been shown to be 
medically trained in order to offer a competent medical 
opinion.  Moray v. Brown, 5 Vet. App. 211 (1993) (persons 
without medical expertise are not competent to offer medical 
opinions).  As to the testimony provided by the veteran's 
therapist at the October 1996 personal hearing, the Board 
finds that it is not relevant to the current appeal.  The 
Board must evaluate the claims based upon the relevant 
medical evidence of record.  In so doing, the Board finds 
that it must give more weight to the objective medical 
evidence of record found in the numerous VA examinations held 
during the pendency of the appeal than the above testimony 
and written statements.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Special monthly compensation based on the need for regular 
aid and attendance of another person or on account of being 
housebound is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



